[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT

                       ________________________                 FILED
                                                       U.S. COURT OF APPEALS
                             No. 08-14895                ELEVENTH CIRCUIT
                                                            MARCH 18, 2009
                         Non-Argument Calendar
                                                          THOMAS K. KAHN
                       ________________________
                                                               CLERK

                   D. C. Docket No. 07-80973-CV-WJZ

ABD ELQADER HAWAMDEN,
on his own behalf and others
similarly situated,

                                                           Plaintiff-Appellant,

                                  versus

A.M.K. PETROLEUM ENTERPRISES, INC.,
a Florida corporation,
KLEOPAS KLEOPA,
individually,

                                                        Defendants-Appellees.
                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                       _______________________
                            (March 18, 2009)

Before TJOFLAT, DUBINA and FAY, Circuit Judges.

PER CURIAM:
      This appeal challenges the refusal of the trial judge to give a requested

instruction for the jury in a suit for overtime compensation. Applying the

deferential standard of review applicable, we find no error. The instructions given

to the jury, considered as a whole, sufficiently instructed the jurors on the issues

presented.

      AFFIRMED.




                                          2